—Case held, decision *988reserved and matter remitted to Oneida County Court for further proceedings in accordance with the following Memorandum: Pending this appeal, County Court, with the consent of both parties, held a reconstruction hearing. The record reflects that the issue of what transpired at the initial Sandoval hearing was sharply contested and turned on issues of credibility. Because the reconstruction court failed to make findings of fact, we cannot determine whether a de novo hearing took place (see, People v Russell, 191 AD2d 1001, Iv denied 81 NY2d 1019). We, therefore, remit the matter to County Court to make the requisite findings of fact (see, People v Miller, 221 AD2d 1001). (Appeal from Judgment of Oneida County Court, Buckley, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.